Citation Nr: 9903326	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  98-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for agoraphobia with panic 
attacks, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1975 to 
February 1984.  

This claim arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision from the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the disability 
evaluation assigned to the veteran's service-connected 
agoraphobia with panic attacks from 10 to 50 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's service-connected agoraphobia with panic 
attacks disability is productive of no more than occupational 
and social impairment with reduced reliability and 
productivity, due to symptoms such as panic attacks more than 
once a week and difficulty in maintaining effective work and 
social relationships; findings demonstrating occupational and 
social impairment deficiencies in most areas, such as work, 
family relations, judgment, or the inability to establish and 
maintain effective relationships have not been shown.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for agoraphobia with panic attacks have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
38 C.F.R. § 4.130, Diagnostic Codes 9403, 9412 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
the preponderance of the evidence supports his claim for an 
increased rating.  The veteran asserts, in part, that he 
experiences deficiencies both at work and with his family 
relationships due to his disability.  He also asserts that he 
experiences thinking and mood swings, as well as difficulty 
in adapting to stressful circumstances concerning his work 
and his social activities.  In addition, he claims that he is 
unable to maintain effective relationships.  See VA Form 9, 
Appeal to Board of Veterans' Appeals, dated in October 1998.  

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his disorder 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board finds that no further development 
of the record is necessary before appellate disposition is 
completed; he was recently examined by the VA and the report 
of the examination has been made part of the records on file.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

As noted above, the RO has assigned a 50 percent rating for 
agoraphobia and panic attacks.  This action, in March 1998, 
was in accordance with the criteria set forth in the Schedule 
for Rating Disabilities (Schedule), 38 C.F.R. § 4.130, 
Diagnostic Code 9403.  Diagnostic Code 9403 provides for the 
evaluation of psychological factors effecting an anxiety 
disorder; specifically, specific (simple) phobia, social 
phobia.  It is also noted that Diagnostic Code 9412 of the 
Schedule concerns the evaluation of panic disorder and/or 
agoraphobia.  See 38 C.F.R. § 4.130 (1998).

Pursuant to Diagnostic Codes 9403 and 9412, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.

A VA neuropsychiatric examination was conducted in August 
1984.  At that time the veteran complained of being unable to 
drive an automobile over 35 miles per hour, as well as being 
afraid to drive over bridges.  He added that he was afraid to 
be in both large rooms full of people and high places.  The 
veteran informed the examiner that he was unable to get a job 
because of his nervous condition.  He noted that he enjoyed 
playing tennis and that family activities consumed the 
remainder of his time.  The examiner described the veteran as 
a very pleasant, affable person who had developed the above-
mentioned phobias.  The examiner indicated that these 
problems caused the veteran problems regarding his 
employability and also in school.  He added that the veteran 
described a normal personal life except for his disability.  
Associative processes were described as normal and no 
delusional or hallucinatory elements were indicated.  Mood 
was noted to be normal and sensorium was described as intact.  
The diagnosis was agoraphobia with panic attacks.  

A VA neuropsychiatric examination was also conducted in 
September 1986.  The examiner reported that the veteran 
suffered from severe anxiety attacks.  He described the 
veteran as an over-conscientious type with regular employment 
and a normal personal life.  It was noted that the veteran 
was being followed by a local psychiatrist and was taking 
anti-anxiety and anti-depressive medications.  Associative 
processes were described as normal, and no delusional or 
hallucinatory elements were indicated.  Mood was noted to be 
normal and sensorium was described as intact.  The diagnosis 
was agoraphobia.

By means of a letter dated in October 1997, the veteran 
sought an increased rating for his service-connected 
psychiatric disability.  He stated that his condition was 
worsening, and that his anxiety and panic attacks caused him 
to experience daily headaches and affected his ability to 
sleep.  The veteran noted that he was a civil service 
employee and that he had turned down numerous opportunities 
for job advancement due to his inability to travel and be in 
open rooms with large numbers of people.  He claimed his 
condition had severely deteriorated his marriage; he noted 
the presence of constant tension and discussions involving 
divorce.  He again noted his problems regarding driving an 
automobile.  

A letter dated in October 1997 from a private treating 
internist of the veteran is of record.  This letter 
indicated, in pertinent part, that the veteran's anxiety 
disorder and panic attacks have been particularly difficult 
to treat.  It was noted that while the veteran was currently 
being treated with Paxil and Xanax with a fairly good 
response, his condition had been significantly disabling.  

A VA mental disorders examination was conducted in December 
1997.  It was noted that, over the past year, the veteran had 
experienced panic attacks three times per week.  The report 
noted that the veteran had given a history of being 
unemployed since 1984 due to his inability to focus as a 
result of his panic attacks.  The veteran complained of 
experiencing shortness of breath, losing control, sweating 
palms, tremulousness, and of being uncomfortable in crowds 
since 1981.  He also complained of flashbacks to being 
assaulted and beaten while in boot camp.  He also indicated 
that he was experiencing marital problems and that he could 
not drive on highways or over bridges.  He denied any visual 
or auditory hallucinations.  

Examination revealed no impairment of thought process or 
communication, nor delusions or hallucinations.  No 
inappropriate behavior was noted.  The veteran was found not 
to be either suicidal or homicidal.  He was described as 
being oriented to person, place, and time.  He was determined 
to be able to maintain personal hygiene and the basic 
activities of daily living.  Neither short nor long term 
memory loss was indicated.  No obsessive or ritualistic 
behavior as would interfere with routine activities was 
described by the examiner.  Speech was described as normal, 
coherent, and goal directed.  The veteran was noted to suffer 
from depression.  Impaired impulsive control was not 
detected.  The veteran was noted to suffer from nightmares 
which did not interfere with his daytime activities.  The 
diagnosis was, in part, paraphobia with panic attacks and 
post-traumatic stress disorder (PTSD).  A Global Assessment 
of Functioning Scale (GAF) score of 60 was provided.  A GAF 
rating is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  The examiner opined that the veteran suffered 
moderate difficulty in social and occupational functioning 
due to his pain attacks and PTSD.  

To summarize, the veterans statements describing the symptoms 
associated with his agoraphobia and panic attacks disability 
are considered to be competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be viewed in conjunction with the objective medical 
evidence of record.

Initially, the Board notes that the veteran does not suffer 
from either suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; or impaired impulse control 
(such as unprovoked irritability with periods of violence).  
He has also not been determined to be neglectful of personal 
appearance and hygiene.  See 38 C.F.R. § 4.130, Diagnostic 
Codes 9403 and 9412 (1998).

Additionally, the GAF score of 60 supplied on VA examination 
in December 1997 is representative of moderate symptoms, such 
as flat effect and circumstantial speech as well as panic 
attacks or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  See American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  Washington, DC, American Psychiatric Association, 
1994.

It is the Board's judgment that the current symptoms and 
findings relative to the veteran's service-connected 
disability do not satisfy the criteria for a 70 percent 
evaluation for the veteran's service-connected disability.  
The current medical evidence reflects that the veteran is 
experiencing moderate symptoms relative to his service-
connected agoraphobia with panic attacks disorder.  The 
evidence does not suggest that, in addition to the degree of 
occupational and social impairment described above, he is 
unable to establish or maintain effective relationships.  See 
38 C.F.R. § 4.130, Diagnostic Codes 9403 and 9412 (1998).  

Additionally, while the evidence of record shows that the 
veteran alleges that he experiences troubles concerning his 
relationship with his wife, it also shows that he is 
regularly employed.  

In this instance, the evidence of record does not go to 
provide a showing that the veteran's disability picture more 
nearly approximates the criteria required for a rating of 70 
percent.  38 C.F.R. § 4.7 (1998).

In rendering this determination the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, the Board finds no basis, which permits a 
rating in excess of 50 percent for the veteran's service-
connected agoraphobia with panic attacks.


ORDER

Entitlement to an increased rating for agoraphobia with panic 
attacks is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

